COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-392-CV





VIP LODGING GROUP, INC.	APPELLANT



V.



SUNBURST HOSPITALITY CORP.	APPELLEE



------------



FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant VIP Lodging Group, Inc. attempts to appeal the trial court’s judgment dated August 9, 2007.  We will dismiss for want of jurisdiction.

The trial court entered its original judgment on February 28, 2007, and Appellant filed a motion for reconsideration and new trial on March 30, 2007.  The trial court entered a modified judgment in May 2007, and Appellant filed a motion for reconsideration on June 13, 2007.  The trial court signed its second amended final judgment on August 9, 2007.  Because several of the complaints raised in Appellant’s motions were not cured by the August 9, 2007 judgment, the deadline for filing the notice of appeal was extended to November 7, 2007.  
See 
Tex. R. App. P.
 26.1(a), 27.2; 
Wilkins v. Methodist Health Care Sys.
, 160 S.W.3d 559, 562 (Tex. 2005).  Appellant, however, did not file its notice of appeal until November 12, 2007, five days after the November 7, 2007 deadline.

Because the notice of appeal appeared untimely, we notified Appellant on November 16, 2007, of our concern that this court may not have jurisdiction over the appeal and that unless it or any party desiring to continue the appeal filed with the court a response showing grounds to continue the appeal, this appeal would be dismissed for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 44.3.  Appellant responded that the two motions it filed in March and June 2007 extended the deadline for filing the notice of appeal.  Still concerned that we might not have jurisdiction over this appeal because Appellant’s notice of appeal appeared untimely, we sent a second letter to Appellant on December 7, 2007, stating that the appeal may be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court a response showing a reasonable explanation for the late filing of the notice of appeal.  We have received no response to this letter from Appellant.

The times for filing a notice of appeal are jurisdictional, and absent a timely filed notice of appeal or an extension request, we must dismiss the appeal.  
See 
Tex. R. App. P.
 25.1(b), 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Although Appellant’s motions extended the deadline for filing the notice of appeal, the deadline was extended only to November 7, 2007.  Because Appellant’s notice of appeal was not timely filed and it has provided no explanation for the late filing in response to our December 7, 2007 letter, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED:  February 7, 2008

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.